DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the arrow labeled (31) is pointing to a void space, it is unclear which element is (31).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2002334692 A (hereinafter JP’692) (translation attached).
With respect to claim 1, JP’692 teaches a battery module/(stacked body of a plurality of alternating electrodes (Figure 5)) in which a plurality of lamination type battery cells with electrode laminates being enclosed in laminate films (Figure 1, 12) (as illustrated) is laminated (in heat shrinkage sheet (12) of Figure 1) and disposed (as illustrated), wherein the electrode laminates (3 and 4) (illustrated in Figures 1) comprise current collecting tabs (5 and 6) extending from end portions (as illustrated), the current collecting tabs (5 and 6) are led out from end portions of the lamination type battery cell (1) (as illustrated), and first heat transfer materials (11 – which is thermally conductive being made of resin) are disposed outside the lamination (12) type battery cell (1) in a manner of clamping the current collecting tabs (5 and 6) (as illustrated).
With respect to claim 2, JP’692 teaches wherein the first heat transfer materials (11) are disposed along surfaces of the current collecting tabs (5 and 6) (as illustrated).
With respect to claims 3-4, JP’692 teaches wherein the first heat transfer materials (11) are disposed in gaps/(externally) of the battery module - (as illustrated in Figure 1).
With respect to claims 5-6, JP’692 teaches wherein the lamination type battery cells (1) comprise second heat transfer materials inside/(conductive adhesive layer(13)) (as illustrated in Figure 1).
With respect to claims 7-8, JP’692 teaches wherein the lamination type battery cells are all-solid-state battery cells/(solid electrolyte (3)).
	With respect to claims 9-10, JP’692 teaches wherein the lamination type battery cells have a liquid, solid, or gel electrolyte/(electrolyte layer (3)) is a solid electrolyte. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITY V CHANDLER/							9/18/2021Primary Examiner, Art Unit 1725